Per Curiam.
The principle of this case was settled in Abbot v. Lyon, (4 Watts & Serg. 39). The plea of payment admits the cause of action, and supersedes the production of proof of it in all cases, except perhaps in thé case of a bond, of which a.profert has been made and oyer demanded, and which must be produced to show that there is no variance between the bond set out by the oyer, and the bond declared upon. But this is an exception for particular reasons. On the case presented to the jury, the plain? tiff was entitled to recover.
Judgment reversed, and a venire de novo awarded.